Name: Commission Regulation (EC) NoÃ 250/2006 of 13 February 2006 amending Council Regulation (EC) NoÃ 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dÃ¢ Ivoire
 Type: Regulation
 Subject Matter: Africa;  international affairs;  free movement of capital;  civil law
 Date Published: nan

 14.2.2006 EN Official Journal of the European Union L 42/24 COMMISSION REGULATION (EC) No 250/2006 of 13 February 2006 amending Council Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dIvoire THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 560/2005 of 12 April 2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dIvoire (1), and in particular Article 11(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 560/2005 lists the natural and legal persons and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 7 February 2006, the Sanctions Committee of the United Nations Security Council decided on a first list of three natural persons to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 560/2005 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 2006. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 95, 14.4.2005, p. 1. ANNEX Annex I to Council Regulation (EC) No 560/2005 is amended as follows: The following natural persons shall be added: (a) Charles BlÃ © GoudÃ ©. Date of birth: 1.1.1972. Nationality: CÃ ´te dIvoire. Passport No: PD. AE/088 DH 12. (b) EugÃ ¨ne Ngoran Kouadio DjuÃ ©. Date of birth: 20.12.1969 or 1.1.1966. Nationality: CÃ ´te dIvoire. (c) Martin Kouakou Fofie. Date of birth: 1.1.1968. Nationality: CÃ ´te dIvoire.